Cardona, P.J. (dissenting).
In my opinion, the EBT testimony of Christopher Franke, who was the passenger in the vehicle driven by plaintiff Travis J. Bright, creates a question of fact as to whether the school bus was partially over the center line at the time of the accident. Therefore, I would reverse Supreme Court’s order and deny defendants’ cross motion for summary judgment.
Franke initially testified that he did not see the school bus prior to the accident and that he was looking at the radio when the accident happened. However, as his testimony continued, he stated that he only briefly looked at the radio immediately prior to the collision, then looked up in time to note that the bus was encroaching into their lane of travel by about a foot before impact. The majority characterizes this testimony as self-contradictory and equivocal and, concededly, on its face it appears to be inconsistent. However, when Franke’s statements are considered in the context of his entire testimony wherein he was able to elaborate more fully upon the circumstances surrounding the collision, his earlier responses are clarified by his later, more thorough description of the accident. The gist of that description is that as Bright’s car was approaching the crest of the hill where the accident occurred, Franke was looking at the radio, either changing the station or changing a CD. Then, a few seconds before impact, he looked up and saw the bus coming. He had time to observe that it was about one foot over the center line before the left front corner of Bright’s car collided with the left front corner of the bus. Viewed in a light most favorable to plaintiffs, this testimony creates a triable question of fact that defeats summary judgment. Accordingly, defendants’ motion should be denied.
Ordered that the order is affirmed, with costs.